Title: From Alexander Hamilton to Benjamin Lincoln, 11 April 1791
From: Hamilton, Alexander
To: Lincoln, Benjamin


Treasury Department,11 April 1791
Sir,
The carriage of the Teas to Salem, as stated in your letter of the 9th Ultimo is a mere transportation & not an exportation of them. The outward entry must be made in due form at Salem where the Ship America was lying, and can only be made there. That outward entry is the first operation in the business of exportation, and as it will appear by the public books & papers that the goods were shipt from a district other than that into which they were imported, the drawback cannot be obtained. Nothing however in the law occurs to me, which will prevent the America from receiving part of her cargo in Salem, & proceeding to Boston to complete it. No tonnage will arise on an American Vessel trading in one district & proceeding to another, with Goods not deliverable in the latter. By means of this proceeding dutiable goods may be exported from Salem & Boston in the same Vessel so as to obtain the drawback on both.
I am, sir,   Your obedt Servant
Alex Hamilton
Benjamin Lincoln, Esqr.Collr. Boston
